department of the treasury internal_revenue_service washington d c feb tax_exempt_and_government_entities_division uil no legend taxpayer a cccececessssececessecseesesssesuvsssoususerenteeseneas dear this is in response to a letter dated date as supplemented by correspondence dated date and date submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations were submitted in connection with your request -2- in mid-1998 taxpayer a transferred sum w from an individual_retirement_account ira to company o for investment in an ira with company o company o invested sum w in two iras ira c and ira d with sum x in ira c and sum y in ira d taxpayer a believed that sum w was invested in a single ira with company o in late taxpayer a and taxpayer b taxpayer a’s spouse anticipated having a modified_adjusted_gross_income of less than dollar_figure for the taxable_year based on this estimate at the suggestion of company o iras c and d were converted into roth iras e and f respectively company o indicated to taxpayer a that should his and taxpayer b's adjusted_gross_income exceed the dollar_figure limit the roth iras could be converted back into traditional iras without tax consequences in early date taxpayer a discovered that taxpayer a’s and taxpayer b’s modified_adjusted_gross_income for exceeded dollar_figure taxpayer a contacted company o and sent a letter requesting that roth_ira f be recharacterized back to a traditional_ira the letter with the account number for ira f was furnished by - company o and taxpayer a believed he had only one roth_ira account resulting from the conversion of a single traditional_ira with company o taxpayer a and taxpayer b timely and jointly filed their calendar_year federal_income_tax return with extensions in taxpayer a transferred his investments from company o to company p roth_ira e was transferred to roth_ira g with company p soon after the transfer company p informed taxpayer a that his roth_ira was still in existence and could not be converted back into a traditional_ira therefore taxpayer a missed the deadlines provided in announcement 1999_24_irb_50 date and announcement 1999_44_irb_555 date which would have allowed taxpayer a to recharacterize the failed roth conversion until date taxpayer a then contacted his tax advisor who recommended filing this request _for relief under sec_301_9100-3 of the regulations this request for relief was made before the service discovered taxpayer a's failure to make a timely election to recharacterize roth irae as of date sum z was invested in roth -irag based on your submission and the above facts and representations you request a ‘ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted an extension of time to recharacterize roth_ira g back to a traditional_ira with respect to your ruling_request code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as ‘otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a -3- and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed bya regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government -4 sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to convert his traditional iras to roth iras since taxpayer a’s and taxpayer b’s combined modified_adjusted_gross_income exceeded dollar_figure for are eligible for relief under the provisions of sec_301_9100-3 of the regulations therefore it is necessary to determine whether they in when taxpayer a transferred his investments from however because a single ira was originally transferred to once it became clear in early that their modified_adjusted_gross_income exceeded dollar_figure the applicable limit taxpayer a converted roth_ira f back into a traditional_ira company o taxpayer a was not aware that company o had established a second ira ira d which had also been converted into a roth when the conversion was made for ira c in company o to company p company p informed him that roth_ira e now designated roth_ira g was still in existence taxpayers a and b consulted with their tax advisor and submitted this request for relief this request was made before the service discovered taxpayer a’s failure to make a timely election to recharacterize roth_ira g back into a traditional_ira thus taxpayer a satisfies the requirements of clauses i and iii of sec_301 -9100-3 b of the regulations accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this letter to recharacterize his roth_ira back to a traditional_ira this letter assumes that the above iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent -5- pursuant to a power_of_attorney on file with this office the original ruling letter is being sent to your authorized representative should you have any concerns regarding this ruling please contact sincerely yours arolrens- e auorr nan andrew e zuckerman manager employee_plans technical group cc enclosures deleted copy of letter notice
